PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                     ____________

                      No. 12-1460
                     ____________

            UNITED STATES OF AMERICA

                           v.

       CLAUDIA LORENA MARQUEZ MORENO,

                                              Appellant.



 On Appeal from the District Court of the Virgin Islands
               (Division of St. Thomas)
            (D. C. No. 3-11-cr-00017-001)
     District Judge: Honorable Curtis V. Gomez



             Argued on December 3, 2012

Before: SMITH, HARDIMAN and ROTH, Circuit Judges


              (Opinion filed: July 3, 2013)
David J. Cattie, Esquire (Argued)
The Cattie Law Firm, P. C.
2329 Commandant Gade, Unit 3
St. Thomas, USVI 00802

                    Counsel for Appellant


Ronald W. Sharpe, Esquire
United States Attorney for the
District of the Virgin Islands
Kelly B. Lake, Esquire (Argued)
Assistant United States Attorney
United States Courthouse
5500 Veteran’s Drive, Suite 260
St. Thomas, USVI 00802

                    Counsel for Appellee



                        O P I N I ON


ROTH, Circuit Judge:

       Claudia Marquez Moreno appeals her conviction for
falsely and willfully representing herself as a United States
citizen in violation of 18 U.S.C. § 911. Her principal
argument is that her validly issued passport constitutes
conclusive proof of U.S. citizenship under 22 U.S.C. § 2705.
For this reason, she alleges that the government failed to
prove lack of citizenship and that the District Court erred in




                              2
denying her motion for acquittal. Because we hold that,
under the language of 22 U.S.C. § 2705, a passport
constitutes conclusive proof of citizenship only if the passport
was issued to a U.S. citizen, we will affirm the District
Court’s judgment.

                               I.

       Moreno was born in Mexico in 1971. She was adopted
by a U.S. citizen when she was nine years old. In 1981, New
Mexico issued her a certificate of live birth indicating that her
place of birth was Mexico. In 1994, Moreno was convicted
of possession with intent to distribute a controlled substance.
In 1998, she was convicted of false imprisonment. In 2006,
she was deported to Mexico, after an immigration judge, the
Board of Immigration Appeals, and the Fifth Circuit found
that she was not a U.S. citizen. Marquez-Moreno v.
Gonzales, 455 F.3d 548, 560 (5th Cir. 2006). Although she
was prohibited from reentering the United States without
permission, she returned to the United States in 2007.

        In 2007, Moreno applied to the State Department for a
passport, listing her place of birth as New Mexico. The State
Department issued Moreno a valid passport. In 2008,
Moreno’s passport was confiscated by United States Border
Patrol in El Paso, Texas. However, it was never revoked. In
2010, she was placed into Immigration and Customs
Enforcement (ICE) custody pending deportation, but she was
released pending further investigation and action by the State
Department when Department of Homeland Security (DHS)
officials discovered that she had been issued a valid passport.

       In March 2011, before taking a trip to St. Thomas,




                               3
Moreno contacted a DHS official to determine whether she
was a U.S. citizen. She was told that she was not a citizen.
On March 16, 2011, when she arrived in St. Thomas after
taking a cruise to a neighboring island, she was asked by an
immigration officer about her citizenship. She responded that
she was a U.S. citizen and presented her New Mexico driver’s
license. The officer contacted a DHS agent who then
interviewed Moreno.       When he asked her about her
citizenship, she responded that she was a U.S. citizen and
presented a certificate of live birth from the state of New
Mexico, a New Mexico driver’s license, and a copy of her
U.S. passport.

        Moreno was arrested and indicted for falsely
representing herself to be a U.S. citizen, in violation of 18
U.S.C. § 911, which states: “[w]hoever falsely and willfully
represents himself to be a citizen of the United States shall be
fined under this title or imprisoned not more than three years,
or both.” 18 U.S.C. § 911. As the District Court instructed
the jury at the trial, the three elements of a § 911 violation are
(1) that the defendant knowingly and falsely represented
herself to be a United States citizen, (2) that she was not a
citizen at the time of her representation, and (3) that she made
the false representation willfully.

       At 7 p.m. the day before trial, the government
disclosed two documents to Moreno: (1) a DHS report
describing an investigation concluding that Moreno’s
passport was valid but recommending further investigation
into her citizenship, and (2) a DHS report stating that Moreno
should be released into the United States and that her
deportation should be stayed until the State Department
revoked her passport. Moreno did not request a continuance,




                                4
even though one was offered by the District Court. The
District Court did not admit either document into evidence
and rejected Moreno’s claim of a Brady violation on the
grounds that the information in the reports did not contain
exculpatory information and that the same information had
been previously disclosed.

       During the trial, Moreno also sought to introduce her
FBI criminal history report, which listed her citizenship as
“United States,” and an accompanying FOIA letter. The
District Court, however, denied her motion on the grounds
that under Federal Rule of Evidence 403 the evidence was
cumulative and could confuse the jury.

        Moreno’s principal defense was that she had been
issued a valid U.S. passport and that the passport constituted
conclusive evidence of citizenship.         The government
conceded that the passport had never been revoked.
Nevertheless, the government argued to the District Court and
the jury that the passport was “issued in error.” Moreno
objected to this argument on the grounds that the government
impermissibly took inconsistent positions as to the passport’s
status.

       Moreno requested that the District Court instruct the
jury that a passport “is conclusive evidence of U.S.
citizenship.” The District Court refused to issue this
instruction. Moreno then filed a Rule 29 motion for acquittal,
which the District Court also denied. Moreno was convicted
of violating 18 U.S.C. § 911 and was sentenced to twenty-
nine months imprisonment. This appeal followed.




                              5
                             II. 1

                             A.

       Moreno argues on appeal that (1) the District Court
should have granted her motion for acquittal because, under
22 U.S.C. § 2705, her validly issued passport constituted
conclusive proof of citizenship and (2) the District Court
should have instructed the jury that her passport was
conclusive proof of citizenship. We hold that a passport
constitutes conclusive proof of citizenship under 22 U.S.C. §
2705 only if it has been issued to a U.S. citizen. For that
reason, the District Court did not err in denying Moreno’s
Rule 29 motion for acquittal or in refusing to adopt Moreno’s
proposed jury instruction.

                              1.

       We exercise plenary review over the denial of a
motion for acquittal. United States v. Bobb, 471 F.3d 491,
494 (3d Cir. 2006). However, we “review the record in the
light more favorable to the prosecution to determine whether
any rational trier of fact could have found proof of guilt
beyond a reasonable doubt based on the available evidence.”
Id.

       Moreno argues that her U.S. passport constituted
conclusive proof of her U.S. citizenship under 22 U.S.C. §
2705 and that therefore the government failed to prove lack of
citizenship, a necessary element of a § 911 violation. 22

1
 The District Court had jurisdiction under 18 U.S.C. § 3231,
and this Court has jurisdiction under 28 U.S.C. § 1291.




                              6
U.S.C. § 2705 provides:

          The following documents shall have
          the same force and effect as proof of
          United      States     citizenship    as
          certificates of naturalization or of
          citizenship issued by the Attorney
          General or by a court having
          naturalization jurisdiction:      (1) A
          passport, during its period of validity
          (if such period is the maximum
          period authorized by law), issued by
          the Secretary of State to a citizen of
          the United States. . . .

22 U.S.C. § 2705.

       The text of 22 U.S.C. § 2705 does not permit
Moreno’s interpretation. In any case involving statutory
interpretation, we must begin with the statutory text. See
United States v. Gonzales, 520 U.S. 1, 4 (1997). “[W]hen the
statute’s language is plain, the sole function of the courts—at
least where the disposition required by the test is not
absurd—is to enforce it according to its terms.” Lamie v. U.S.
Trustee, 540 U.S. 526, 534 (2004) (citations omitted). “An
interpretation is absurd when it defies rationality or renders
the statute nonsensical and superfluous.” United States v.
Fontaine, 697 F.3d 221, 228 (3d Cir. 2012) (citations and
internal quotation marks omitted). 2

2
  The Court should look to the statute’s legislative history
only if the text of the statute is ambiguous. Gonzales, 520
U.S. at 6. Moreover, there is no legislative history here




                               7
        By its text, § 2705 provides that a passport will serve
as conclusive proof of citizenship only if it was “issued by the
Secretary of State to a citizen of the United States.” 22
U.S.C. § 2705 (emphasis added). Under the plain meaning of
the statute, a passport is proof of citizenship only if its holder
was actually a citizen of the United States when the passport
was issued. Under the language of the statute, the logical
premise needed to establish conclusive proof of citizenship
consists of two independent conditions: (1) having a valid
passport and (2) being a U.S. citizen. The second condition is
not necessarily satisfied when the first condition is satisfied.
For example, the Secretary of State issues passports not only
to U.S. citizens but also to U.S. nationals. See 22 C.F.R. §
50.4 (noting that United States nationals may apply for a
United States passport); see also 8 U.S.C. § 1101(22) (“The
term ‘national of the United States’ means (A) a citizen of the
United States, or (B) a person who, though not a citizen of the
United States, owes permanent allegiance to the United
States.”).

       Here, Moreno satisfies the first condition but not the
second: she has a valid U.S. passport but is not a U.S.
citizen—and was not one at the time the passport was issued.


guiding the inquiry into the scope of § 2705. See Magnuson
v. Baker, 911 F.2d 330, 334 n.8 (9th Cir. 1990) (noting that
the statute was enacted without controversy in 1982 after a
Congressman sent a question to the State Department and
received a response stating that the State Department and INS
would support legislation to make a passport evidence of
citizenship).




                                8
As a result, this textual interpretation of the statute leads to
the conclusion that the District Court properly denied
Moreno’s Rule 29 motion for acquittal because, under § 2705,
a valid U.S. passport serves as conclusive proof of U.S.
citizenship only if the passport was issued to a U.S. citizen,
which Moreno is not.

        This is an issue of first impression in the Third Circuit.
Moreno argues that other courts that have interpreted § 2705
as establishing that a valid passport is conclusive proof of
U.S. citizenship. See, e.g., Vana v. Att’y Gen., 341 F. App’x
836, 839 (3d Cir. 2009) (per curiam) (“[A] United States
passport is considered to be conclusive proof of United States
citizenship . . . .”); Magnuson v. Baker, 911 F.2d 330, 333
(9th Cir. 1990) (“[T]hrough section 2705, Congress
authorized passport holders to use the passport as conclusive
proof of citizenship.”) (dictum); Edwards v. Bryson, 884 F.
Supp. 2d 202, 206 (E.D. Pa. 2012) (finding the holder of an
expired valid U.S. passport to be a U.S. citizen and reasoning
that “[t]o hold otherwise, would lessen the import of a
passport as compared to that of a certificate of naturalization
or a certificate of citizenship, which is exactly what § 2705
forbids . . . .”); United States v. Clarke, 628 F. Supp. 2d 15,
21 (D.D.C. 2009) (“§ 2705 puts passports in the same status
as certificates of naturalization for the purpose of proving
U.S. citizenship.”); In re Villanueva, 19 I. & N. Dec. 101, 103
(B.I.A. 1984) (“Accordingly, we hold that unless void on its
face, a valid United States passport issued to an individual as
a citizen of the United States is not subject to collateral attack
in administrative immigration proceedings but constitutes
conclusive proof of such person’s United States
citizenship.”).




                                9
        However, we are not bound by these cases and believe
that this interpretation is atextual because it effectively reads
the phrase “to a citizen of the United States” out of the
statute. Thus, it does not give effect to the statute as written. 3
“[W]here the text of a statute is unambiguous, the statute
should be enforced as written and only the most extraordinary
showing of contrary intentions in the legislative history will
justify a departure from that language.” In re Philadelphia
Newspapers, LLC, 599 F.3d 298, 314 (3d Cir. 2010) (citation
and internal quotation marks omitted). Because the text of §
2705 is unambiguous, we hold that a passport is conclusive
proof of citizenship only if its holder was actually a citizen of
the United States when it was issued.

       Judge Smith asserts in his dissenting opinion that the
relevant inquiry under § 2705 is not whether the passport
holder is a U.S. citizen but rather whether the State
Department has determined the passport holder to be a U.S.
citizen. (Dissenting Op. at 4). We disagree. Such a reading
elevates the State Department’s role in the determination of
citizenship beyond its historic status.             Traditionally,
citizenship can be proved by: (1) certificate of naturalization;
(2) certificate of citizenship; or (3) birth certificate.
Certificates of naturalization and certificates of citizenship are
granted by a court having naturalization jurisdiction or by the

3
  Moreover, none of these cases addressed the precise
question presented here:       whether § 2705 constitutes
conclusive proof of citizenship in the context of a prosecution
under 18 U.S.C. § 911. In fact, as the Eighth Circuit noted in
Keil v. Triveline, “no court has held that possession of a
passport precludes prosecution under [18 U.S.C.] § 911.” 661
F.3d 981, 987 (8th Cir. 2011).




                                10
Attorney General. See 8 U.S.C. § 1443(e); see also
Magnuson, 911 F.2d at 333; Clarke, 628 F. Supp. 2d at 17-18.
While the State Department historically has had exclusive
authority to grant and revoke passports, 22 U.S.C. § 211a; 8
U.S.C. § 1504, it has not had the power to determine
citizenship. See Magnuson, 911 F.2d at 333 (“Prior to the
enactment of section 2705, only the Attorney General or a
naturalization court could determine who is a citizen of the
United States.”). We should not let § 2705, a statute with a
thin and peculiar legislative history, see supra note 2,
overwhelm the historic way of determining citizenship. 4 Our
reading of § 2705 gives effect to the statute as written but
does not go so far as to empower the State Department to
determine citizenship through the issuance of a passport.

      For these reasons, the District Court did not err in
denying Moreno’s Rule 29 motion for acquittal. 5

4
  We acknowledge that the Ninth Circuit took a different
position in Magnuson, stating that “by section 2705, Congress
has vested the power in the Secretary of State to determine
who is a United States citizen.” 911 F.2d at 333. Again, we
are not bound by this case and do not find it persuasive.
5
  Moreno also argues that the government failed to show that
Moreno made a false assertion of citizenship willfully. This
argument is meritless. In 2006, she was deported after an
immigration judge, the Board of Immigration Appeals, and
the Fifth Circuit found that she was not a U.S. citizen.
Marquez-Moreno, 455 F.3d at 560. In 2008, her passport was
confiscated. Immediately prior to her trip to St. Thomas in
March 2011, a DHS official informed her that she was not a
citizen. Despite receiving all of these notifications that she
was not a U.S. citizen, Moreno asserted that she was a U.S.




                             11
                              2.

       Moreno also argues that the District Court should have
used her proposed jury instruction stating that “[a] passport
issued by the Secretary of State is conclusive proof of United
States citizenship.”     “We exercise plenary review to
determine whether jury instructions misstated the applicable
law, but in the absence of a misstatement we review for abuse
of discretion.” United States v. Hoffecker, 530 F.3d 137, 173-
74 (3d Cir. 2008) (citation and internal quotation marks
omitted). Because we find that a valid passport is conclusive
proof of U.S. citizenship under 22 U.S.C. § 2705 only if its
holder was actually a citizen when it was issued, the District
Court properly declined to adopt Moreno’s proposed
instruction.

                             B.

       Moreno raises three additional arguments on appeal:
(1) the District Court should have ruled that the government’s
untimely disclosure of reports regarding the validity of her
passport violated Brady; (2) the District Court should have
allowed Moreno to introduce FOIA documents and an FBI
report listing her citizenship as “United States”; and (3) the
District Court should have ruled that the government engaged
in misconduct by stating that Moreno’s passport had been
“issued in error” despite acknowledging that the passport had
not been revoked. We find that none of these arguments
merit reversal of the District Court’s judgment.


citizen when interviewed in St. Thomas. Therefore, the
government presented sufficient evidence for the jury to
conclude that Moreno’s misrepresentation was willful.




                             12
                               1.

       Moreno argues that the disclosure of documents at 7
p.m. on the day before trial violated Brady v. Maryland, 373
U.S. 83, 87 (1963). In reviewing Brady claims, we review
the District Court’s conclusions of law de novo and its
findings of fact for clear error. United States v. Risha, 445
F.3d 298, 303 (3d Cir. 2006).

       The government has an obligation to disclose any
evidence favorable to the defense that is material as to guilt or
punishment. Brady, 373 U.S. at 87. “Where the government
makes Brady evidence available during the course of a trial in
such a way that a defendant is able effectively to use it, due
process is not violated and Brady is not contravened.” United
States v. Johnson, 816 F.2d 918, 924 (3d Cir. 1987). Brady is
not implicated if there is no prejudice to the defendant. See
United States v. Bansal, 663 F.3d 634, 670 (3d Cir. 2011).

        Here, the two documents, a DHS report describing an
investigation concluding that Moreno’s passport was valid but
recommending further investigation into her citizenship and a
DHS report stating that Moreno should be released into the
United States and that her deportation should be stayed until
the State Department revoked her passport, were made
available to Moreno before trial. Moreno had the opportunity
to cross-examine a government witness about the contents of
the documents.        Further, Moreno did not request a
continuance, even though the District Court offered one.
Moreno therefore cannot establish a Brady violation because
she was able to use the documents and suffered no prejudice
as a result of the government’s allegedly untimely disclosure.




                               13
                               2.

        Moreno argues that the District Court should have
allowed her to introduce FOIA documents and an FBI report
listing her citizenship as “United States.” The District Court
excluded these documents under Rule 403. “We review a
district court’s decision to admit or exclude evidence for
abuse of discretion, and such discretion is construed
especially broadly in the context of Rule 403.” United States
v. Kemp, 500 F.3d 257, 295 (3d Cir. 2007) (citation and
internal quotation marks omitted). “In order to justify
reversal, a district court’s analysis and resulting conclusion
must be arbitrary or irrational.” United States v. Universal
Rehab. Servs. (PA), Inc., 205 F.3d 657, 665 (3d Cir. 2000) (en
banc) (citation and internal quotation marks omitted).

        The documents Moreno sought to introduce into
evidence listed her citizenship as “United States,” but the jury
had already heard testimony about government documents
listing her as a United States citizen, making this evidence
cumulative. Moreover, the documents also listed Moreno’s
criminal history, including multiple arrests and convictions.
Thus, the documents would have had to be heavily redacted if
they were to be presented to the jury, which could cause juror
confusion. These facts do not show that the District Court
abused its discretion in excluding these documents under
Rule 403.

                               3.

       Moreno argues that the District Court should have
ruled that the government engaged in misconduct by stating
that Moreno’s passport had been “issued in error” despite




                              14
acknowledging that the passport had not been revoked.
Moreno made a timely objection at trial. This Court reviews
contemporaneous objections of prosecutorial misconduct for
abuse of discretion. See United States v. Brennan, 326 F.3d
176, 182 (3d Cir. 2003).

        Moreno claims that the doctrine of judicial estoppel
should have precluded the government from arguing that the
passport was issued in error after having conceded at another
point that Moreno’s passport had never been officially
revoked. See Whiting v. Krassner, 391 F.3d 540, 543 (3d Cir.
2004) (“Judicial estoppel prevents parties from taking
different positions on matters in litigation to gain advantage.”
(citation omitted)). Moreno’s argument is unavailing because
a “revoked” passport is distinct from a passport “issued in
error.” Under 8 U.S.C. § 1504, the Secretary of State may
revoke a passport issued in error. However, passports issued
in error are not automatically revoked. See 8 U.S.C. § 1504
(noting steps to be taken to revoke a passport). As a result,
the government’s position that the passport was never
revoked is not inconsistent with the statement that the
passport was issued in error. Therefore, Moreno’s claim of
misconduct fails because the government did not take
inconsistent positions at trial.

                              III.

      For the foregoing reasons, we will affirm the District
Court’s judgment.




                              15
United States v. Moreno, No. 12-1460

SMITH, Circuit Judge, dissenting.

      My colleagues and I agree that Claudia Moreno
acquired her passport through mendacity. Bad facts,
however, should not cause us to rewrite a statute. In my
view, 22 U.S.C. § 2705(1) requires us to treat Moreno’s
passport as conclusive evidence of her U.S. citizenship.
For that reason, I respectfully dissent.

       The majority’s reading of § 2705 contains a critical
flaw—one that eviscerates the statute. To see the flaw,
one needs simply to restate the holding: “a passport con-
stitutes conclusive proof of citizenship only if the pass-
port was issued to a U.S. citizen.” Majority Op. at 3. In
other words, a person can use a passport as conclusive
evidence that she is a U.S. citizen only if she first proves
that she is a U.S. citizen. At that point, of course, conclu-
sive evidence of citizenship is unnecessary, and so the
statute becomes inoperative by depriving passports of
any special evidentiary value. This reading is “at odds
with one of the most basic interpretive canons, that ‘[a]
statute should be construed . . . so that no part will be in-
operative or superfluous, void or insignificant.’” Corley
v. United States, 556 U.S. 303, 314 (2009) (quoting
Hibbs v. Winn, 542 U.S. 88, 101 (2004)). Congress surely
did not intend to pass a statute without any legal effect.


                             1
       No other circuit has said that § 2705 requires a
preliminary showing that the passport holder is a U.S.
citizen. Not one. Instead, most courts have said that pass-
ports have the same evidentiary effect as certificates of
naturalization, which are conclusive proof of citizenship
and are not subject to collateral attack. E.g., Magnuson v.
Baker, 911 F.2d 330, 333 (9th Cir. 1990) (“The statute
plainly states that a passport has the same force and ef-
fect as a certificate of naturalization or citizenship . . . .
The holders of these other documents can use them as
conclusive evidence of citizenship. Therefore, so can a
holder of a passport.”); Edwards v. Bryson, 884 F. Supp.
2d 202, 206 (E.D. Pa. 2012); United States v. Clarke, 628
F. Supp. 2d 15, 21 (D.D.C. 2009); Banchong v. Kane,
No. CV-09-0582-PHX-MHM (JRI), 2009 WL 6496505,
at *5 (D. Ariz. Dec. 23, 2009); Matter of Villanueva, 19
I. & N. Dec. 101, 103 (B.I.A. 1984). Indeed, we have
said as much in an admittedly nonprecedential opinion.
Vana v. Att’y Gen. of U.S., 341 F. App’x 836, 839 (3d
Cir. 2009) (per curiam). * To be sure, the Eighth Circuit
has suggested that passports offer no protection in crimi-

*
  Although “[t]he Court by tradition does not cite [ ] its
not precedential opinions as authority,” Third Circuit
I.O.P. 5.7, I cite Vana merely to point out the intracircuit
conflict created by the majority.


                              2
nal cases, but even it acknowledged that passports would
be “conclusive proof of citizenship in administrative im-
migration proceedings.” Keil v. Triveline, 661 F.3d 981,
987 (8th Cir. 2011).

      The majority goes well beyond any of these cases.
Through its reading of the requirement that passports be
“issued by the Secretary of State to a citizen of the
United States,” the majority suggests that passports are
not conclusive evidence of citizenship in any proceed-
ing—a suggestion that creates a circuit split.

       How then to interpret this requirement without ef-
fectively rewriting the statute? The answer is straightfor-
ward, but it requires us to recognize that citizens are not
the only ones who hold passports. The State Department
may issue passports to noncitizens “owing allegiance . . .
to the United States.” 8 U.S.C. § 212. Such passports
specify that “[t]he bearer is a United States national and
not a United States citizen.” U.S. Dep’t of State, 7 For-
eign Aff. Manual § 1141(e) (Mar. 5, 2013), http://
www.state.gov/documents/organization/86758.pdf. The
phrase “citizen of the United States” in § 2705 thus has
the effect of preventing those determined by the State
Department to be noncitizen nationals from using their
passports as conclusive evidence of U.S. citizenship. At
the same time, it allows those determined to be citizens to
use their passports as conclusive evidence of their citi-

                            3
zenship. See Mondaca-Vega v. Holder, No. CV-04-339-
FVS, 2011 WL 1195877, at *1 (E.D. Wash. Mar. 29,
2011) (concluding that § 2705 requires a passport holder
to show that “the Secretary of State has previously de-
termined he is a United States citizen” (emphasis
added)). In short, the inquiry is whether the State De-
partment has determined the passport holder to be a U.S.
citizen, not whether she actually is one.

       That is consistent with the idea that Congress has
“centralize[d] passport authority . . . specifically in the
Secretary of State.” Haig v. Agee, 453 U.S. 280, 294–99
(1981) (noting similarities between the original Passport
Act and the current scheme). For example, the State De-
partment has exclusive authority to grant and revoke
passports, 22 U.S.C. § 211a; 8 U.S.C. § 1504(a), to limit
their period of validity, 22 U.S.C. § 217a, and to set fees,
id. § 214. See also Zivotofsky v. Clinton, 132 S. Ct. 1421,
1436 (2012) (Alito, J., concurring) (recognizing the ex-
ecutive branch’s historical authority over passports). In
fact, the State Department may revoke passports that
were obtained through error or fraud. See 8 U.S.C.
§ 1504(a); 22 C.F.R. § 51.62. Such passports become in-
valid and lose their conclusive evidentiary status. See 22
C.F.R. § 51.4(f)(1); 22 U.S.C. § 2705 (limiting a pass-
port’s conclusive proof of citizenship to its “period of
validity”). Section 2705 thus strengthens the State De-
partment’s authority over passports by preventing courts

                             4
from second-guessing its decisions.

      And that is precisely where the District Court went
wrong. Moreno still has a valid passport, so the Court
should have granted her motion for acquittal. If the pros-
ecutors wanted to go after Moreno, they should have
asked the State Department to revoke her passport.

      I respectfully dissent.




                                5